DETAILED ACTION
 	Claims 1-14 are pending and claims 15 and 16 have been cancelled. This action is in response to the arguments filed 2/23/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 allowed. Applicant’s arguments are persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference on the attached 892 form discloses a similar valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753